
	
		I
		112th CONGRESS
		1st Session
		H. R. 3017
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2011
			Mr. Berman (for
			 himself, Ms. Zoe Lofgren of
			 California, Mr. Conyers,
			 Mr. Gutierrez,
			 Ms. Chu, Ms. Linda T. Sánchez of California, and
			 Mr. Baca) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary, and in addition to the Committees on
			 Ways and Means,
			 Education and the
			 Workforce, and Agriculture, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To provide for a more structured and stable domestic
		  agricultural labor market in the United States, and for other
		  purposes.
	
	
		1.Short title, table of contents
			(a)Short titleThis Act may be cited as the
			 Agricultural Labor Market Reform Act
			 of 2011.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title, table of contents.
					Sec. 2. Definitions.
					Title I—EARNED ADJUSTMENT OF STATUS FOR CERTAIN AGRICULTURAL
				WORKERS AND THEIR FAMILIES
					Subtitle A—Blue card status
					Sec. 101. Requirements for blue card status.
					Sec. 102. Treatment of aliens granted blue card
				status.
					Sec. 103. Adjustment to permanent residence.
					Sec. 104. Applications.
					Sec. 105. Waiver of numerical limitations and certain grounds
				for inadmissibility.
					Sec. 106. Administrative and judicial review.
					Sec. 107. Use of information.
					Sec. 108. Regulations, effective date, authorization of
				appropriations.
					Subtitle B—Correction of Social Security Records
					Sec. 111. Correction of Social Security records.
					Title II—Mandatory Use of E-Verify by Farm Labor
				Contractors
					Sec. 201. Amendments to the Illegal Immigration Reform and
				Immigrant Responsibility Act.
					Sec. 202. Amendments to the Migrant and Seasonal Agricultural
				Worker Protection Act.
					Title III—Labor Market Reforms
					Sec. 301. Trust fund for agricultural labor market
				reform.
					Sec. 302. Expenditures from trust fund.
					Title IV—Equal treatment of U.S. and guest workers under the H–2A
				Program
					Sec. 401. Amendments to the Migrant and Seasonal Agricultural
				Protection Act.
					Sec. 402. Amendments to the Internal Revenue Code.
				
			2.DefinitionsIn this Act:
			(1)Agricultural employmentThe term agricultural
			 employment has the meaning given such term in section 3 of the Migrant
			 and Seasonal Agricultural Worker Protection Act (29 U.S.C. 1802), without
			 regard to whether the specific service or activity is temporary or seasonal,
			 including the performance of agricultural labor or service described in section
			 101(a)(15)(H)(ii)(a) of the Immigration and Nationality Act.
			(2)Blue card statusThe term blue card status
			 means the status of an alien who has been lawfully admitted into the United
			 States for temporary residence under section 101(a).
			(3)DepartmentThe term Department means the
			 Department of Homeland Security.
			(4)EmployerThe term employer means any
			 person or entity, including any farm labor contractor and any agricultural
			 association, that employs workers in agricultural employment.
			(5)SecretaryExcept as otherwise provided, the term
			 Secretary means the Secretary of Homeland Security.
			IEARNED ADJUSTMENT OF STATUS FOR CERTAIN
			 AGRICULTURAL WORKERS AND THEIR FAMILIES
			ABlue card status
				101.Requirements for blue card status
					(a)Requirement To grant blue card
			 statusNotwithstanding any
			 other provision of law, the Secretary shall, pursuant to the requirements of
			 this section, grant blue card status to an alien who qualifies under this
			 section if the Secretary determines that the alien—
						(1)during the 24-month period ending on
			 December 31, 2010—
							(A)performed
			 agricultural employment in the United States for at least 863 hours or 150 work
			 days; or
							(B)earned at least
			 $7,500 from agricultural employment in the United States;
							(2)applied for such status during the 18-month
			 application period beginning on the first day of the seventh month that begins
			 after the date of enactment of this Act;
						(3)is otherwise admissible to the United
			 States under section 212 of the Immigration and
			 Nationality Act (8 U.S.C. 1182), except as otherwise provided under
			 section 105(b); and
						(4)has not been convicted of any felony or a
			 misdemeanor, an element of which involves bodily injury, threat of serious
			 bodily injury, or harm to property in excess of $500.
						(b)Authorized travelAn alien who is granted blue card status is
			 authorized to travel outside the United States (including commuting to the
			 United States from a residence in a foreign country) in the same manner as an
			 alien lawfully admitted for permanent residence.
					(c)Authorized employmentThe Secretary shall provide an alien who is
			 granted blue card status an employment authorized endorsement or other
			 appropriate work permit, in the same manner as an alien lawfully admitted for
			 permanent residence.
					(d)Termination of blue card status
						(1)Deportable aliensThe Secretary shall terminate blue card
			 status granted to an alien if the Secretary determines that the alien is
			 deportable.
						(2)Other grounds for terminationThe Secretary shall terminate blue card
			 status granted to an alien if—
							(A)the Secretary finds, by a preponderance of
			 the evidence, that the adjustment to blue card status was the result of fraud
			 or willful misrepresentation, as described in section 212(a)(6)(C)(i) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1182(a)(6)(C)(i)); or
							(B)the alien—
								(i)commits an act that makes the alien
			 inadmissible to the United States under section 212 of the
			 Immigration and Nationality Act (8
			 U.S.C. 1182), except as provided under section 105(b);
								(ii)is convicted of a felony or 3 or more
			 misdemeanors committed in the United States;
								(iii)is convicted of an offense, an element of
			 which involves bodily injury, threat of serious bodily injury, or harm to
			 property in excess of $500; or
								(iv)fails to perform the agricultural
			 employment required under paragraph (1)(A) of section 103(a) unless the alien
			 was unable to work in agricultural employment due to the extraordinary
			 circumstances described in paragraph (3) of such section.
								(e)Record of employment
						(1)In generalEach employer of an alien granted blue card
			 status shall annually—
							(A)provide a written record of employment to
			 the alien; and
							(B)provide a copy of such record to the
			 Secretary.
							(2)Civil
			 penalties
							(A)In
			 generalIf the Secretary finds, after notice and opportunity for
			 a hearing, that an employer of an alien granted blue card status has failed to
			 provide the record of employment required under paragraph (1) or has provided a
			 false statement of material fact in such a record, the employer shall be
			 subject to a civil penalty in an amount not to exceed $1,000 per
			 violation.
							(B)LimitationThe
			 penalty applicable under subparagraph (A) for failure to provide records shall
			 not apply unless the alien has provided the employer with evidence of
			 employment authorization granted under this section.
							(3)SunsetThe obligation under paragraph (1) shall
			 terminate on the date that is 6 years after the date of the enactment of this
			 Act.
						(f)Required features of identity
			 cardThe Secretary shall
			 provide each alien granted blue card status, and the spouse and any child of
			 each such alien residing in the United States, with a card that
			 contains—
						(1)an encrypted, machine-readable, electronic
			 identification strip that is unique to the alien to whom the card is
			 issued;
						(2)biometric identifiers, including
			 fingerprints and a digital photograph; and
						(3)physical security features designed to
			 prevent tampering, counterfeiting, or duplication of the card for fraudulent
			 purposes.
						(g)FineAn alien granted blue card status shall pay
			 a fine of $100 to the Secretary.
					(h)Maximum
			 numberThe Secretary may not
			 issue more than 1,000,000 blue cards during the 5-year period beginning on the
			 date of the enactment of this Act.
					102.Treatment of aliens granted blue card
			 status
					(a)In generalExcept as otherwise provided under this
			 section, an alien granted blue card status (including a spouse or child of the
			 alien granted derivative status) shall be considered to be an alien lawfully
			 admitted for permanent residence for purposes of any law other than any
			 provision of the Immigration and Nationality
			 Act (8 U.S.C. 1101 et seq.).
					(b)Delayed
			 eligibility for certain Federal public benefitsExcept as otherwise provided in law, an
			 alien granted blue card status shall not be eligible, by reason of such status,
			 for any form of assistance or benefit described in section 403(a) of the
			 Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8
			 U.S.C. 1613(a)) until 5 years after the date on which the alien is granted an
			 adjustment of status under section 103.
					103.Adjustment to permanent residence
					(a)In generalExcept as provided in subsection (b), the
			 Secretary shall adjust the status of an alien granted blue card status to that
			 of an alien lawfully admitted for permanent residence if the Secretary
			 determines that the following requirements are satisfied:
						(1)Qualifying employment
							(A)In generalSubject to subparagraph (B), the alien has
			 performed at least—
								(i)5 years of agricultural employment in the
			 United States for at least 100 work days per year, during the 5-year period
			 beginning on the date of the enactment of this Act; or
								(ii)3 years of agricultural employment in the
			 United States for at least 150 work days per year, during the 3-year period
			 beginning on the date of the enactment of this Act.
								(B)4-year period of employmentAn alien shall be considered to meet the
			 requirements of subparagraph (A) if the alien has performed 4 years of
			 agricultural employment in the United States for at least 150 work days during
			 3 years of those 4 years and at least 100 work days during the remaining year,
			 during the 4-year period beginning on the date of the enactment of this
			 Act.
							(2)ProofAn alien may demonstrate compliance with
			 the requirement under paragraph (1) by submitting—
							(A)the record of employment described in
			 section 101(e); or
							(B)documentation that may be submitted under
			 section 104(c).
							(3)Extraordinary circumstancesIn determining whether an alien has met the
			 requirement of paragraph (1)(A), the Secretary may credit the alien with not
			 more than 12 additional months of agricultural employment in the United States
			 to meet such requirement if the alien was unable to work in agricultural
			 employment due to—
							(A)pregnancy, injury, or disease, if the alien
			 can establish such pregnancy, disabling injury, or disease through medical
			 records;
							(B)illness, disease, or other special needs of
			 a minor child, if the alien can establish such illness, disease, or special
			 needs through medical records;
							(C)severe weather conditions that prevented
			 the alien from engaging in agricultural employment for a significant period of
			 time; or
							(D)termination from
			 agricultural employment, if the Secretary finds that the termination was
			 without just cause and that the alien was unable to find alternative
			 agricultural employment after a reasonable job search.
							(4)Application periodThe alien applies for adjustment of status
			 not later than 7 years after the date of the enactment of this Act.
						(5)FineThe alien pays a fine of $400 to the
			 Secretary.
						(b)Grounds for denial of adjustment of
			 statusThe Secretary shall
			 deny an alien granted blue card status an adjustment of status under this
			 section if—
						(1)the Secretary finds, by a preponderance of
			 the evidence, that the adjustment to blue card status was the result of fraud
			 or willful misrepresentation, as described in section 212(a)(6)(C)(i) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1182(a)(6)(C)(i)); or
						(2)the alien—
							(A)commits an act that makes the alien
			 inadmissible to the United States under section 212 of the
			 Immigration and Nationality Act (8
			 U.S.C. 1182), except as provided under section 105(b);
							(B)is convicted of a felony or 3 or more
			 misdemeanors committed in the United States;
							(C)is convicted of an offense, an element of
			 which involves bodily injury, threat of serious bodily injury, or harm to
			 property in excess of $500; or
							(D)failed to perform the agricultural
			 employment required under paragraph (1)(A) of subsection (a) unless the alien
			 was unable to work in agricultural employment due to the extraordinary
			 circumstances described in paragraph (3) of such subsection.
							(c)Grounds for removalAny alien granted blue card status who does
			 not apply for adjustment of status under this section before the expiration of
			 the application period described in subsection (a)(4) or who fails to meet the
			 other requirements of subsection (a) by the end of the application period, is
			 deportable and may be removed under section 240 of the
			 Immigration and Nationality Act (8
			 U.S.C. 1229a).
					(d)Payment of taxes
						(1)In generalNot later than the date on which an alien’s
			 status is adjusted under this section, the alien shall establish that the alien
			 does not owe any applicable Federal tax liability by establishing that—
							(A)no such tax liability exists;
							(B)all such outstanding tax liabilities have
			 been paid; or
							(C)the alien has entered into an agreement for
			 payment of all outstanding liabilities with the Internal Revenue
			 Service.
							(2)Applicable federal tax
			 liabilityIn paragraph (1)
			 the term applicable Federal tax liability means liability for
			 Federal taxes, including penalties and interest, owed for any year during the
			 period of employment required under subsection (a)(1) for which the statutory
			 period for assessment of any deficiency for such taxes has not expired.
						(3)IRS cooperationThe Secretary of the Treasury shall
			 establish rules and procedures under which the Commissioner of Internal Revenue
			 shall provide documentation to an alien upon request to establish the payment
			 of all taxes required by this subsection.
						(e)Spouses and minor children
						(1)In generalNotwithstanding any other provision of law,
			 the Secretary shall confer the status of lawful permanent resident on the
			 spouse and minor child of an alien granted any adjustment of status under
			 subsection (a), including any individual who was a minor child on the date such
			 alien was granted blue card status, if the spouse or minor child applies for
			 such status, or if the principal alien includes the spouse or minor child in an
			 application for adjustment of status to that of a lawful permanent
			 resident.
						(2)Treatment of spouses and minor
			 children
							(A)Granting of status and
			 removalThe Secretary shall
			 grant derivative status to the alien spouse and any minor child residing in the
			 United States of an alien granted blue card status and shall not remove such
			 derivative spouse or child during the period that the alien granted blue card
			 status maintains such status, except as provided in paragraph (3). A grant of
			 derivative status to such a spouse or child under this subparagraph shall not
			 decrease the number of aliens who may receive blue card status under subsection
			 (h) of section 101.
							(B)TravelThe derivative spouse and any minor child
			 of an alien granted blue card status may travel outside the United States in
			 the same manner as an alien lawfully admitted for permanent residence.
							(C)EmploymentThe derivative spouse of an alien granted
			 blue card status may apply to the Secretary for a work permit to authorize such
			 spouse to engage in any lawful employment in the United States while such alien
			 maintains blue card status.
							(3)Grounds for denial of adjustment of status
			 and removalThe Secretary
			 shall deny an alien spouse or child adjustment of status under paragraph (1)
			 and may remove such spouse or child under section 240 of the
			 Immigration and Nationality Act (8
			 U.S.C. 1229a) if the spouse or child—
							(A)commits an act that makes the alien spouse
			 or child inadmissible to the United States under section 212 of such Act (8
			 U.S.C. 1182), except as provided under section 105(b);
							(B)is convicted of a felony or 3 or more
			 misdemeanors committed in the United States; or
							(C)is convicted of an offense, an element of
			 which involves bodily injury, threat of serious bodily injury, or harm to
			 property in excess of $500.
							104.Applications
					(a)SubmissionThe Secretary shall provide that—
						(1)applications for blue card status may be
			 submitted—
							(A)to the Secretary if the applicant is
			 represented by an attorney or a nonprofit religious, charitable, social
			 service, or similar organization recognized by the Board of Immigration Appeals
			 under section 292.2 of title 8, Code of Federal Regulations; or
							(B)to a qualified designated entity if the
			 applicant consents to the forwarding of the application to the Secretary;
			 and
							(2)applications for adjustment of status under
			 section 103 shall be filed directly with the Secretary.
						(b)Qualified designated entity
			 definedIn this section, the
			 term qualified designated entity means a qualified farm labor
			 organization and any affiliated organization or an association of employers
			 designated by the Secretary.
					(c)Proof of eligibility
						(1)In generalAn alien may establish that the alien meets
			 the requirement of section 101(a)(1) or 103(a)(1) through government employment
			 records or records supplied by employers or collective bargaining
			 organizations, and other reliable documentation as the alien may provide. The
			 Secretary shall establish special procedures to properly credit work in cases
			 in which an alien was employed under an assumed name.
						(2)Documentation of work history
							(A)Burden of proofAn alien applying for status under section
			 101(a) or 103(a) has the burden of proving by a preponderance of the evidence
			 that the alien has worked the requisite number of hours or days required under
			 section 101(a)(1) or 103(a)(1), as applicable.
							(B)Timely production of recordsIf an employer or farm labor contractor
			 employing such an alien has kept proper and adequate records respecting such
			 employment, the alien’s burden of proof under subparagraph (A) may be met by
			 securing timely production of those records under regulations to be promulgated
			 by the Secretary.
							(C)Sufficient evidenceAn alien may meet the burden of proof under
			 subparagraph (A) to establish that the alien has performed the days or hours of
			 work required by section 101(a)(1) or 103(a)(1) by producing sufficient
			 evidence to show the extent of that employment as a matter of just and
			 reasonable inference.
							(d)Applications submitted to qualified
			 designated entities
						(1)RequirementsEach qualified designated entity shall
			 agree—
							(A)to forward to the Secretary an application
			 submitted to that entity pursuant to subsection (a)(1)(B) if the applicant has
			 consented to such forwarding;
							(B)not to forward to the Secretary any such
			 application if the applicant has not consented to such forwarding; and
							(C)to assist an alien in obtaining
			 documentation of the alien's work history, if the alien requests such
			 assistance.
							(2)No authority to make
			 determinationsNo qualified
			 designated entity may make a determination required by this subtitle to be made
			 by the Secretary.
						(e)Limitation on access to
			 informationFiles and records
			 collected or compiled by a qualified designated entity for the purposes of this
			 section are confidential and the Secretary shall not have access to such a file
			 or record relating to an alien without the consent of the alien, except as
			 allowed by a court order issued pursuant to subsection (f).
					(f)Confidentiality of information
						(1)In generalExcept as otherwise provided in this
			 section, the Secretary or any other official or employee of the Department or a
			 bureau or agency of the Department is prohibited from—
							(A)using information furnished by the
			 applicant pursuant to an application filed under this title, the information
			 provided by an applicant to a qualified designated entity, or any information
			 provided by an employer or former employer for any purpose other than to make a
			 determination on the application or for imposing the penalties described in
			 subsection (g);
							(B)making any publication in which the
			 information furnished by any particular individual can be identified; or
							(C)permitting a person other than a sworn
			 officer or employee of the Department or a bureau or agency of the Department
			 or, with respect to applications filed with a qualified designated entity, that
			 qualified designated entity, to examine individual applications.
							(2)Required disclosuresThe Secretary shall provide the information
			 furnished under this title or any other information derived from such furnished
			 information to—
							(A)a duly recognized law enforcement entity in
			 connection with a criminal investigation or prosecution, if such information is
			 requested in writing by such entity; or
							(B)an official coroner, for purposes of
			 affirmatively identifying a deceased individual, whether or not the death of
			 such individual resulted from a crime.
							(3)Construction
							(A)In generalNothing in this subsection shall be
			 construed to limit the use, or release, for immigration enforcement purposes or
			 law enforcement purposes, of information contained in files or records of the
			 Department pertaining to an application filed under this section, other than
			 information furnished by an applicant pursuant to the application, or any other
			 information derived from the application, that is not available from any other
			 source.
							(B)Criminal convictionsNotwithstanding any other provision of this
			 subsection, information concerning whether the alien applying for blue card
			 status or an adjustment of status under section 103 has been convicted of a
			 crime at any time may be used or released for immigration enforcement or law
			 enforcement purposes.
							(4)CrimeAny person who knowingly uses, publishes,
			 or permits information to be examined in violation of this subsection shall be
			 subject to a fine in an amount not to exceed $10,000.
						(g)Penalties for false statements in
			 applications
						(1)Criminal penaltyAny person who—
							(A)files an application for blue card status
			 or an adjustment of status under section 103 and knowingly and willfully
			 falsifies, conceals, or covers up a material fact or makes any false,
			 fictitious, or fraudulent statements or representations, or makes or uses any
			 false writing or document knowing the same to contain any false, fictitious, or
			 fraudulent statement or entry; or
							(B)creates or supplies a false writing or
			 document for use in making such an application,
							shall be fined in accordance with
			 title 18, United States Code, imprisoned not more than 5 years, or both.(2)InadmissibilityAn alien who is convicted of a crime under
			 paragraph (1) shall be considered to be inadmissible to the United States on
			 the ground described in section 212(a)(6)(C)(i) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1182(a)(6)(C)(i)).
						(h)Eligibility for legal
			 servicesSection 504(a)(11)
			 of Public Law 104–134 (110 Stat. 1321–53 et seq.) shall not be construed to
			 prevent a recipient of funds under the Legal Services Corporation Act (42
			 U.S.C. 2996 et seq.) from providing legal assistance directly related to an
			 application for blue card status or an adjustment of status under section
			 103.
					(i)Application fees
						(1)Fee scheduleThe Secretary shall provide for a schedule
			 of fees that—
							(A)shall be charged for the filing of an
			 application for blue card status or for an adjustment of status under section
			 103; and
							(B)may be charged by qualified designated
			 entities to help defray the costs of services provided to such
			 applicants.
							(2)Prohibition on excess fees by qualified
			 designated entitiesA
			 qualified designated entity may not charge any fee in excess of, or in addition
			 to, the fees authorized under paragraph (1)(B) for services provided to
			 applicants.
						(3)Disposition of fees
							(A)In generalThere is established in the general fund of
			 the Treasury a separate account, which shall be known as the
			 Agricultural Worker Immigration Status Adjustment Account.
			 Notwithstanding any other provision of law, there shall be deposited as
			 offsetting receipts into the account all fees collected under paragraph
			 (1)(A).
							(B)Use of fees for application
			 processingAmounts deposited
			 in the Agricultural Worker Immigration Status Adjustment Account
			 shall remain available to the Secretary until expended for processing
			 applications for blue card status or an adjustment of status under section
			 103.
							105.Waiver of numerical limitations and certain
			 grounds for inadmissibility
					(a)Numerical limitations do not
			 applyThe numerical
			 limitations of sections 201 and 202 of the Immigration and Nationality Act (8 U.S.C. 1151
			 and 1152) shall not apply to the adjustment of aliens to lawful permanent
			 resident status under section 103.
					(b)Waiver of certain grounds of
			 inadmissibilityIn the
			 determination of an alien’s eligibility for status under section 101(a) or an
			 alien’s eligibility for adjustment of status under section 103(b)(2)(A) the
			 following rules shall apply:
						(1)Grounds of exclusion not
			 applicableThe provisions of
			 paragraphs (5), (6)(A), (7), and (9) of section 212(a) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1182(a)) shall not apply.
						(2)Waiver of other grounds
							(A)In generalExcept as provided in subparagraph (B), the
			 Secretary may waive any other provision of such section 212(a) in the case of
			 individual aliens for humanitarian purposes, to ensure family unity, or if
			 otherwise in the public interest.
							(B)Grounds that may not be
			 waivedSubparagraphs (A),
			 (B), (C), (D), (G), (H), and (I) of paragraph (2) and paragraphs (3) and (4) of
			 such section 212(a) may not be waived by the Secretary under subparagraph
			 (A).
							(C)ConstructionNothing in this paragraph shall be
			 construed as affecting the authority of the Secretary other than under this
			 subparagraph to waive provisions of such section 212(a).
							(3)Special rule for determination of public
			 chargeAn alien is not
			 ineligible for blue card status or an adjustment of status under section 103 by
			 reason of a ground of inadmissibility under section 212(a)(4) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1182(a)(4)) if the alien demonstrates a history of employment in the
			 United States evidencing self-support without reliance on public cash
			 assistance.
						(c)Temporary stay of removal and work
			 authorization for certain applicants
						(1)Before application periodEffective on the date of enactment of this
			 Act, the Secretary shall provide that, in the case of an alien who is
			 apprehended before the beginning of the application period described in section
			 101(a)(2) and who can establish a nonfrivolous case of eligibility for blue
			 card status (but for the fact that the alien may not apply for such status
			 until the beginning of such period), until the alien has had the opportunity
			 during the first 30 days of the application period to complete the filing of an
			 application for blue card status, the alien—
							(A)may not be removed; and
							(B)shall be granted authorization to engage in
			 employment in the United States and be provided an employment authorized
			 endorsement or other appropriate work permit for such purpose.
							(2)During application periodThe Secretary shall provide that, in the
			 case of an alien who presents a nonfrivolous application for blue card status
			 during the application period described in section 101(a)(2), including an
			 alien who files such an application within 30 days of the alien’s apprehension,
			 and until a final determination on the application has been made in accordance
			 with this section, the alien—
							(A)may not be removed; and
							(B)shall be granted authorization to engage in
			 employment in the United States and be provided an employment authorized
			 endorsement or other appropriate work permit for such purpose.
							106.Administrative and judicial review
					(a)In generalThere shall be no administrative or
			 judicial review of a determination respecting an application for blue card
			 status or adjustment of status under section 103 except in accordance with this
			 section.
					(b)Administrative review
						(1)Single level of administrative appellate
			 reviewThe Secretary shall
			 establish an appellate authority to provide for a single level of
			 administrative appellate review of such a determination.
						(2)Standard for reviewSuch administrative appellate review shall
			 be based solely upon the administrative record established at the time of the
			 determination on the application and upon such additional or newly discovered
			 evidence as may not have been available at the time of the
			 determination.
						(c)Judicial review
						(1)Limitation to review of
			 removalThere shall be
			 judicial review of such a determination only in the judicial review of an order
			 of removal under section 242 of the Immigration
			 and Nationality Act (8 U.S.C. 1252).
						(2)Standard for judicial reviewSuch judicial review shall be based solely
			 upon the administrative record established at the time of the review by the
			 appellate authority and the findings of fact and determinations contained in
			 such record shall be conclusive unless the applicant can establish abuse of
			 discretion or that the findings are directly contrary to clear and convincing
			 facts contained in the record considered as a whole.
						107.Use of informationBeginning not later than the first day of
			 the application period described in section 101(a)(2), the Secretary, in
			 cooperation with qualified designated entities (as that term is defined in
			 section 104(b)), shall broadly disseminate information respecting the benefits
			 that aliens may receive under this subtitle and the requirements that an alien
			 is required to meet to receive such benefits.
				108.Regulations, effective date, authorization
			 of appropriations
					(a)RegulationsThe Secretary shall issue regulations to
			 implement this subtitle not later than the first day of the seventh month that
			 begins after the date of enactment of this Act.
					(b)Effective
			 dateThis subtitle shall take
			 effect on the date that regulations required by subsection (a) are issued,
			 regardless of whether such regulations are issued on an interim basis or on any
			 other basis.
					(c)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary such sums as may be necessary to
			 implement this subtitle, including any sums needed for costs associated with
			 the initiation of such implementation, for fiscal years 2011 and 2012.
					BCorrection of Social Security
			 Records
				111.Correction of Social Security
			 records
					(a)In GeneralSection 208(e)(1) of the
			 Social Security Act (42 U.S.C.
			 408(e)(1)) is amended—
						(1)in subparagraph (B)(ii), by striking
			 or at the end;
						(2)in subparagraph (C), by inserting
			 or at the end;
						(3)by inserting after subparagraph (C) the
			 following:
							
								(D)who is granted blue card status under the
				Agricultural Labor Market Reform Act of
				2011
								;
				and
						(4)by striking 1990. and
			 inserting 1990, or in the case of an alien described in subparagraph
			 (D), if such conduct is alleged to have occurred before the date on which the
			 alien was granted blue card status..
						(b)Effective
			 DateThe amendments made by
			 subsection (a) shall take effect on the first day of the seventh month that
			 begins after the date of the enactment of this Act.
					IIMandatory Use of
			 E-Verify by Farm Labor Contractors
			201.Amendments to
			 the Illegal Immigration Reform and Immigrant Responsibility Act
				(a)In
			 generalSection 401(e) of the Illegal Immigration Reform and
			 Immigrant Responsibility Act of 1996 (division C of Public Law 104–208; 8
			 U.S.C. 1324a note) is amended—
					(1)by redesignating
			 paragraphs (2) and (3) as paragraphs (4) and (5), respectively; and
					(2)by inserting after
			 paragraph (1) the following:
						
							(2)Farm labor
				contractorsBeginning on the date that is 6 months after the date
				of enactment of the Agricultural Labor Market
				Reform Act of 2011, any farm labor contractor (as defined in
				section 3 of the Migrant and Seasonal Agricultural Worker Protection Act (29
				U.S.C.)) that hires workers for agricultural employment (as defined in section
				2(1) of such Act) shall participate in the E-Verify program to confirm the
				employment eligibility of all newly hired
				workers.
							.
					(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 the first day of the seventh month that begins after the enactment of this
			 Act.
				202.Amendments to
			 the Migrant and Seasonal Agricultural Worker Protection Act
				(a)The Migrant and
			 Seasonal Agricultural Worker Protection Act (Public Law 97–470) is amended by
			 inserting after section 105 (29 U.S.C. 1815) the following:
					
						106.Prohibition
				against employing illegal aliens
							(a)In
				generalNo farm labor contractor shall hire any individual who is
				an alien not lawfully admitted for permanent residence or who has not been
				otherwise authorized by the Secretary of Homeland Security to accept
				employment.
							(b)ComplianceA
				farm labor contractor shall be considered to comply with subsection (a) if the
				farm labor contractor demonstrates that the farm labor contractor utilized the
				E-Verify program to confirm the employment eligibility of all workers hired
				beginning on the date that is 6 months after the date of enactment of the
				Agricultural Labor Market Reform Act of
				2011.
							(c)Private right of
				actionAny migrant or seasonal farmworker (including prospective
				employees) who has been discriminated against or otherwise aggrieved by a
				violation of this section may file suit pursuant to section
				504.
							.
				(b)The amendments
			 made in subsection (a) shall apply to the hiring of an individual occurring on
			 or after the first day of the seventh month beginning after the date of
			 enactment.
				IIILabor Market
			 Reforms
			301.Trust fund for
			 agricultural labor market reform
				(a)EstablishmentThe
			 Secretary shall establish by regulation a trust fund the purpose of which is to
			 provide funds for enhanced enforcement of labor standards in agricultural
			 employment, for research and promotion of better labor management practices in
			 agriculture and other measures which will increase worker productivity and
			 reduce underemployment among farm workers.
				(b)Payment of fines
			 into trust fundAll fines received by the Secretary pursuant to
			 sections 101(g) and 103(a)(5) shall be paid into the trust fund established by
			 this subsection.
				(c)DispositionThe
			 amount in the trust fund shall be divided equally between the Departments of
			 Labor and Agriculture on an annual basis for the uses set forth in section
			 302.
				302.Expenditures
			 from trust fundThe monies
			 allocated to the Department of Labor and Department of Agriculture under
			 subsection 301(c) shall be expended as follows:
				(1)Department of
			 LaborThe Department of Labor shall expend all monies allocated
			 to it under subsection 301(c) for enforcement of the Migrant and Seasonal
			 Agricultural Worker Protection Act, the Fair Labor Standards Act, and the
			 Occupational Health and Safety Act in agricultural employment including
			 outreach to farm workers, labor organizations, faith-based and community
			 organizations serving farm workers.
				(2)Department of
			 AgricultureThe Department of Agriculture shall expend all monies
			 allocated to it under subsection 301(c) for research and promotion of
			 labor-saving technology and labor management practices in agriculture including
			 ways to enhance worker productivity, better retain workers, and more
			 efficiently utilize the existing work force by reducing farmworker
			 underemployment.
				(3)Advisory
			 committeeThe Secretaries of Agriculture and Labor shall jointly
			 establish an advisory committee composed of an equal number of farm worker
			 representatives appointed by the Secretary of Labor and employer
			 representatives appointed by the Secretary of Agriculture to advise the
			 Secretary of Agriculture with respect to expenditures under paragraph
			 (2).
				IVEqual treatment
			 of U.S. and guest workers under the H–2A Program
			401.Amendments to
			 the Migrant and Seasonal Agricultural Protection Act
				(a)Section 3 of the
			 Migrant and Seasonal Agricultural Worker Protection Act (Public Law 97–470) is
			 amended—
					(1)in paragraph (8),
			 by amending subparagraph (B) to read as follows:
						
							(B)The term
				migrant agricultural worker does not include any immediate
				family member of an agricultural employer or farm labor
				contractor.
							;
				and
					(2)in paragraph (10),
			 by amending subparagraph (B) to read as follows:
						
							(B)The term
				seasonal agricultural worker does not include—
								(i)any migrant
				agricultural worker; or
								(ii)any immediate
				family member of an agricultural employer or farm labor
				contractor.
								.
					(b)The amendments
			 made by subsection (a) shall apply to the employment, recruitment, referral, or
			 utilization of an individual occurring on or after the first day of the seventh
			 month beginning after the date of enactment of this Act.
				402.Amendments to
			 the Internal Revenue Code
				(a)In
			 generalThe Internal Revenue
			 Code of 1986 is amended by striking sections 3121(b)(1) and 3306(c)(B)(1)(B).
				(b)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect beginning on the first January 1st that occurs
			 after the date of the enactment of this Act.
				
